DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 4, 6-8, 13-14, 17, 18-19, 21-24 are pending.  
Claims 18-19 and 21-23 are withdrawn. 
Claims 1, 4, 6-8, 13-14, 17, and 24 are under consideration. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4, 6-8, 12-14, 17, 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2008/0260919 (KLINGENBERG) in view of  Quillaia Extract - TYPE 2, Revised specifications prepared at the 65th JECFA and published in FNP 52 Add 13 (2005), accessed  at http://www.fao.org/ag/agn/jecfa-additives/specs/monograph3/additive-368.pdf (ANON), United States Patent Application Publication No. 2008/0286421 (DELEASE), and and further in view of QUILLAIA  EXTRACTS, Type 1 and Type 2, Chemical and Technical Assessment (CTA), First draft prepared by Silvia Resnik. 2004 (RESNIK).
As to claims 1 and 4, KLINGENBERG teaches an oil-in-water emulsion [0053].  In paragraph [0044], a liposoluble color such as carotenoids is combined with lecithin [0045]. In example 1, an emulsifier such as sugar ester E-473 is mixed with sorbitol (claim 4 recites sorbitol as a preferred alcohol). 
The mean droplet size can be 100nm [0023]. This touched on the claimed range. It would have been obvious to one skilled in the art to use the same size as KLINGENBERG teaches that this provides a higher transparency and better light intensity. 
In example 1, the lecithin is provided in an amount of 2%.  This falls within the claimed range of 0.5 wt% and 5wt% lecithin. KLINGENBERG teaches sorbitol is present in Example 1 in an amount of 53% ( 77% by weight but in a 70% syrup).  This fall within the claimed amount of 40 to 80%.  
KLINGENBERG does not disclose or suggest the use of quillaia.  
However, ANON teaches that type 2 quillaia extracts are excellent emulsifiers.  Thus, it would have been obvious to one skilled in the art to incorporate the quillaia emulsifier of ANON into KLINGENBERG, as KLINGENBERG already teaches the use of emulsifiers.  ANON is silent as to the amount of quillaia emulsifier that needs to be added.  However, it is indicated that quillaia is an emulsifier that stabilizes a mixture of oil and water.  It would have been obvious to one skilled in the art to vary the amount of emulsifier based on the desired level of stability.  
It would have been obvious to vary the amount of lecithin and quillaia extract based on the desired level of emulsification and desired properties of the composition.
ANON does teach that the Type 2 Extract is stored and maintained at an acidic pH of 3.7-4.4 (see top of pg. 2 – pH).  ANON and KLINGENBERG do not teach that the quillaia extract is stable and held at an acidic pH 3.5 or below. 
However, DELEASE teaches that quillaia extracts are stable at a pH of 3-4.5 [0031] and [0054].  The quillaia is used as a stabilizer in beverage systems [0031]-[0032].    
Thus, it would have been obvious to one skilled in the art that quillaia extract could be used at a pH below 3.5 in KLINGENBERG and ANON. 
KLINGENBERG, ANON, and DELEASE are silent as to the saponin content. 
RESNIK teaches that type 2 quillaia generally contains 75-90% of saponins (pg. 1). Thus, a range of 3 to 6 wt% of type 2 quillaia extract would provide from 2.25% to 5.4% of saponins (i.e., 75% x 3 to 90% to 6).  This overlaps the claimed amount of an emulsion having 1.95 to 5.4 wt%. 
Thus, it would have been obvious to one skilled in the art to use a type 2 quillaia and vary the amount present as such quillaia type compositions contain the claimed 65-90% of saponins, as RESNIK teaches that this reflects the typical range for such types of quillaia.  
As to claim 6, KLINGENBERG teaches that the pressure is 300-1500 bar [0022].
As to claims 7-8 and 17, KLINGENBERG teaches that the emulsion has higher transparency and a better light intensity than known emulsions of food colors because of the size of the oil droplets. Oil droplets of 100nm would inherently have the same properties [0022]. 
As to claim 13, KLINGENBERG teaches the lecithin can be phosphatidylcholine [0034]. 
As to claim 14, KLINGENBERG teaches the colorant can be a carotenoid [0044]. 
As to claim 24, KLINGENBERG, ANON and DELEASE are silent as to the saponin content.
However, RESNIK teaches that type 2 quillaia generally contains 75-90% of saponins (pg. 1).
Thus, it would have been obvious to one skilled in the art to use a type 2 quillaia generally containing the claimed 65-90% of saponins, as RESNIK teaches that this reflects the typical range for such types of quillaia.  

Response to Arguments
Applicant's arguments filed February 9, 2022 have been fully considered but they are not persuasive. 
Applicant also submits a declaration by Dr. Andreas Klingenberg (DECLARATION). 
 The applicant and DECLARATION argues that one of skill in the art would not have been motivated to combine the cited references and replace the emulsifiers of Klingenberg with a quillaia extract. 
The applicant argues that DeLease teaches using 0.01-25% of a sweetening agent such as sorbitol and glycerol.  DeLease at paragraphs [0072] and [0074]. Furthermore, DeLease does not disclose the type of quillaia extract used (type | or type II) and therefore, the saponin content of the quillaia extract is unknown. Anon and Resnik do not teach or suggest any compositions comprising a type 2 quillaia extract, a higher alcohol, and/or a sugar alcohol. In addition, Anon and Resnik do not teach or 
KLINGENBERG teaches an oil-in-water emulsion [0053].  In paragraph [0044], a liposoluble color such as carotenoids is combined with lecithin [0045]. In example 1, an emulsifier such as sugar ester E-473 is mixed with sorbitol (claim 4 recites sorbitol as a preferred alcohol).  The mean droplet size can be 100nm [0023]. This touched on the claimed range. In example 1, the lecithin is provided in an amount of 2%.  This falls within the claimed range of 0.5 wt% and 5wt% lecithin. KLINGENBERG teaches sorbitol is present in Example 1 in an amount of 53% ( 77% by weight but in a 70% syrup).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant also argues that such as small quantity of saponins already has the result that a stable emulsion is obtained, i.e. the resulting emulsifier composition has a surprisingly high acid stability and that type I quillaia extract saponins were typically used as foaming agents in beverages and they were used in high amounts.  However, as noted above, RESNIK teaches that the third paragraph on page 1 states that Quillaia extract (Type 2) is produced by subjecting Quillaia extract (Type 1) to ultra-filtration or affinity chromatography to remove unwanted solids, such as polyphenols and has higher saponin concentrations and better emulsifying properties than Quillaia extract (Type 1). Thus, it would have been expected that less of type 2 quillaias could be used relative to Type 1. Additionally, there is nothing that suggests that one skilled in the art would not look towards a combination of emulsifiers.   As to PH, DELEASE teaches that quillaia extracts are stable at a pH of 3-4.5 [0031] and [0054].  The quillaia is used as a stabilizer in beverage systems [0031]-[0032].    RESNIK also teaches that quillaias can be stored at a no evidence to suggest that applicants claimed pH is unexpected. 
In support of these positions, the applicant cites to the data set forth in the Declaration (see paragraphs 7-12.  
However, the data provided by applicant is not commensurate in scope with the claims. Applicant amends the claims and argues that the addition of a higher alcohol, sugar alcohol or a combination thereof is critical.  This limitation is taught by Klingenberg. KLINGENBERG teaches sorbitol is present in Example 1 in an amount of 53% ( 77% by weight but in a 70% syrup).  This fall within the claimed amount of 40 to 80%.  However, the claims are still broader in scope than the declaration. 40-80% higher alcohol, sugar alcohol, or a combo is way broader in scope than three different amounts of glycerol and 2% alpha tocopherol.  The claim is not limited to the specific higher alcohol(s), the specific sugar alcohols, or what happens when the 40-80% is all one higher alcohol or all higher sugar alcohol or to different amounts of higher alcohol and sugar alcohol in the combo.  
It is also noted that claim 4 recites sorbitol but no results are provided with sorbitol. 
There are also no results provided outside of the claimed ranges to show that the ranges are critical. Given that there are no results provided outside the claimed ranges and the limitations of the examples that have been provided, the declaration is not sufficient to establish patentability. 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).
In this regard, the data also fails to provide a comparison to the closest prior art – Klingenberg.  . An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
 



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHILIP A DUBOIS/             Examiner, Art Unit 1791                                                                                                                                                                                           
/DONALD R SPAMER/               Primary Examiner, Art Unit 1799